Case 2:18-cv-01724-JLS-LAL Document 34 Filed 07/01/20 Page 1 of 2 Page ID #:2855




  1
  2
  3
  4
                                                                     JS-6
  5
  6
                                   UNITED STATES DISTRICT COURT
  7
                                  CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10   PETER PARRA,                                          Case No. LACV 18-1724-JLS (LAL)

 11                                     Petitioner,         MEMORANDUM AND ORDER
                                                            DISMISSING PETITION FOR WRIT OF
 12                          v.                             HABEAS CORPUS AS MOOT
 13   W.J. SULLIVAN,

 14                                       Respondent.

 15
 16                                                    I.
 17                                           PROCEEDINGS
 18          On March 1, 2018, Peter Parra (“Petitioner”) filed a Petition for Writ of Habeas Corpus
 19   by a Person in State Custody pursuant to 28 U.S.C. § 2254 (“Petition”). (Dkt. No. 1.) On May
 20   3, 2019, Respondent filed an Answer. (Dkt. No. 21.) Petitioner did not file a Reply.
 21          On October 17, 2019, this action was transferred to the currently assigned magistrate
 22   judge. (Dkt. No. 26.) A copy of the transfer order was served on Petitioner via mail at his
 23   address of record. On October 28, 2019, Petitioner’s mail was returned to the Court with a
 24   notation that Petitioner was “Inactive.” (Dkt. No. 27 at 4.)
 25          On March 27, 2020, the magistrate judge issued a Report and Recommendation and
 26   served a copy on Petitioner via mail at his address of record. (Dkt. No. 29.) Petitioner did not
 27   file Objections to the Report and Recommendation. On April 11, 2020, Petitioner’s mail again
 28   was returned to the Court with a notation that Petitioner was “Inactive.” (Dkt. No. 30 at 3; Dkt.
Case 2:18-cv-01724-JLS-LAL Document 34 Filed 07/01/20 Page 2 of 2 Page ID #:2856




  1   No. 31 at 3.)
  2           On May 5, 2020, the magistrate judge ordered Respondent to update the Court on
  3   Petitioner’s status. (Dkt. No. 32.) On May 6, 2020, Respondent filed a response to the Court’s
  4   order informing the Court Petitioner is deceased. (Dkt. No. 33.)
  5                                                     II.
  6                                              DISCUSSION
  7           Mootness is a constitutionally imposed limit on the jurisdiction of the federal court. U.S.
  8   Const. Art. III, § 2. For a federal court to have jurisdiction over a case, there must be an actual
  9   case or controversy at the time the case is decided. See Preiser v. Newkirk, 422 U.S. 395, 401,
 10   95 S. Ct. 2330, 45 L. Ed. 2d 272 (1975) (“The rule in federal cases is that an actual controversy
 11   must be extant at all stages of review, not merely at the time the complaint is filed.”). “If there is
 12   no longer a possibility that a[] [litigant] can obtain relief for his claim, that claim is moot and
 13   must be dismissed for lack of jurisdiction.” See Ruvalcaba v. City of Los Angeles, 167 F.3d
 14   514, 521 (9th Cir. 1999). Dismissal of a habeas corpus petition as moot is proper due to the
 15   death of a petitioner. Garceau v. Woodford, 399 F.3d 1101 (9th Cir. 2005); Griffey v. Lindsey,
 16   349 F.3d 1157 (9th Cir. 2003).
 17           Here, because Petitioner has died, he cannot obtain the relief sought by the current
 18   Petition, and no case or controversy currently exists. Thus, the Petition is moot and must be
 19   dismissed for lack of jurisdiction.
 20                                                    III.
 21                                                  ORDER
 22           IT IS THEREFORE ORDERED that: (1) the Report and Recommendation issued on
 23   March 27, 2020 is hereby withdrawn; and (2) Judgment shall be entered dismissing this action
 24   for lack of jurisdiction.
 25
      DATED: July 1, 2020                            ______________________________________
 26                                                  HONORABLE JOSEPHINE L. STATON
 27                                                  United States District Judge

 28
                                                         2
